Case 1:16-bk-14531-SDR        Doc 63     Filed 11/05/20     Entered 11/05/20 12:29:22           Desc
                                          Page 1 of 4




                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF TENNESSEE
                                SOUTHERN DIVISION

In re: PATRICK GOLDMAN ROACH                 §       Case No. 16-14531-SDR
       LINDA GAIL ROACH                      §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


KARA L WEST, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 10/20/2016.

       2) The plan was confirmed on 12/19/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          NA.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on NA.

       5) The case was dismissed on 09/04/2020.

       6) Number of months from filing or conversion to last payment: 42.

       7) Number of months case was pending: 48.

       8) Total value of assets abandoned by court order: $28,422.66.

       9) Total value of assets exempted: $20,004.53.

       10) Amount of unsecured claims discharged without full payment: $0.00.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
Case 1:16-bk-14531-SDR        Doc 63       Filed 11/05/20   Entered 11/05/20 12:29:22            Desc
                                            Page 2 of 4




Receipts:
      Total paid by or on behalf of the debtor(s)            $ 27,450.06
      Less amount refunded to debtor(s)                            $ 0.00
NET RECEIPTS                                                                        $ 27,450.06



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                  $ 3,000.00
       Court Costs                                                 $ 0.00
       Trustee Expenses & Compensation                        $ 1,012.83
       Other                                                       $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                     $ 4,012.83

Attorney fees paid and disclosed by debtor(s):                       $ 0.00



Scheduled Creditors:
Creditor                                         Claim       Claim          Claim    Principal      Interest
Name                               Class     Scheduled    Asserted       Allowed         Paid          Paid
GEORGIA DEPARTMENT OF              Pri        1,200.00    2,409.71       2,409.71    1,234.60          0.00
GEORGIA DEPARTMENT OF              Uns            0.00      543.66         543.66        0.00          0.00
PRESTIGE FINANCIAL                 Sec       13,000.00   14,494.19      14,494.19   10,109.30      2,543.87
LENDMARK FINANCIAL SERVICES        Sec        6,731.48    6,889.49       6,889.49    4,810.14      1,204.57
CAPITAL ONE AUTO FINANCE           Sec       28,441.05   28,422.66      28,422.66        0.00          0.00
INTERNAL REVENUE SERVICE           Pri        2,300.00    5,887.82       5,887.82    2,563.53          0.00
INTERNAL REVENUE SERVICE           Uns            0.00    1,963.23       1,963.23        0.00          0.00
UOWN                               Sec          415.00      885.56         885.56      885.56         85.66
PIONEER CREDIT COMPANY             Uns          400.00      382.82         382.82        0.00          0.00
NORTH GEORGIA RADIOLOGY            Uns        3,000.00      224.00         224.00        0.00          0.00
PORTFOLIO RECOVERY                 Uns            0.00      325.28         325.28        0.00          0.00
PORTFOLIO RECOVERY                 Uns            0.00      286.02         286.02        0.00          0.00
LINDA BLEDSOE                      Sec       33,302.47         NA             NA         0.00          0.00
CHARTER COMMUNICATIONS             Uns          213.00         NA             NA         0.00          0.00
CLERK U S BANKRUPTCY COURT         Adm            0.00      310.00         310.00        0.00          0.00
JAMES M SETTERS & ASSOCIATE,       Lgl            0.00    3,000.00       3,000.00    3,000.00          0.00




UST Form 101-13-FR-S (9/1/2009)
Case 1:16-bk-14531-SDR        Doc 63   Filed 11/05/20   Entered 11/05/20 12:29:22    Desc
                                        Page 3 of 4




Summary of Disbursements to Creditors:

                                             Claim              Principal           Interest
                                             Allowed            Paid                Paid
Secured Payments:
      Mortgage Ongoing                             $ 0.00            $ 0.00              $ 0.00
      Mortgage Arrearage                           $ 0.00            $ 0.00              $ 0.00
      Debt Secured by Vehicle                $ 49,806.34       $ 14,919.44          $ 3,748.44
      All Other Secured                         $ 885.56          $ 885.56             $ 85.66
TOTAL SECURED:                               $ 50,691.90       $ 15,805.00          $ 3,834.10

Priority Unsecured Payments:
        Domestic Support Arrearage                 $ 0.00            $ 0.00             $ 0.00
        Domestic Support Ongoing                   $ 0.00            $ 0.00             $ 0.00
        All Other Priority                    $ 8,297.53        $ 3,798.13              $ 0.00
TOTAL PRIORITY:                               $ 8,297.53        $ 3,798.13              $ 0.00

GENERAL UNSECURED PAYMENTS:                   $ 3,725.01            $ 0.00              $ 0.00



Disbursements:

       Expenses of Administration             $ 4,012.83
       Disbursements to Creditors            $ 23,437.23

TOTAL DISBURSEMENTS:                                           $ 27,450.06




UST Form 101-13-FR-S (9/1/2009)
Case 1:16-bk-14531-SDR           Doc 63     Filed 11/05/20      Entered 11/05/20 12:29:22          Desc
                                             Page 4 of 4




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 11/05/2020                        By: /s/ Kara L West
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
